1
2
3
4
                                                                            JS-6
5
6
7
8
                              UNITED STATES DISTRICT COURT
9
                             CENTRAL DISTRICT OF CALIFORNIA
10
11     ERIK WARD,
                                                   Case No. 2:19-cv-07998-JFW (GJS)
12                  Petitioner
13            v.                                    JUDGMENT
14     J. COLLINS,
15                  Respondent.
16
17         Pursuant to the Court’s Order: Summarily Denying and Dismissing Petition;
18   Denying Certificate of Appealability; and Referring Petition Pursuant to Ninth
19   Circuit Rule 22-3(a),
20         IT IS ADJUDGED that the above-captioned case is dismissed as follows:
21   Grounds Two, Three and that portion of Ground One alleging error under California
22   Penal Code § 654 of the Petition are dismissed without prejudice, pursuant to 28
23   U.S.C. § 2244; and the remaining portion of Ground One of the Petition, alleging
24   error in the denial of Petitioner’s Section 1170.126 request to recall his sentence, is
25   denied and dismissed with prejudice
26   DATED: October 25, 2019.
27
28                                             ________________________________
                                               JOHN F. WALTER
                                               UNITED STATES DISTRICT JUDGE
